DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 12/14/2021.  An initialed copy is attached to this Office Action.

Response to Arguments
Applicant’s arguments, see 2-6, filed 12/14/2021, with respect to Claim(s) 1-5, 7, 16, 17 and 20, have been fully considered and are persuasive.  The 35 USC § 102 of Claim(s) 1-5, 7, 16, 17 and 20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, though Reuss et al., (WO2010133678A1), of record, disclose “an apparatus (2, Figure 1) for selectively shaping phase fronts of a first light beam (7, Figure 1) that is incident along an optical axis (dotted line, Figure 1) wherein the birefringent optical material delays the first phase of the first light beam to an extent that increases in the direction from partial area to partial area over a round around the optical axis, and wherein the birefringent optical material  is arranged such that a second phase of a second light beam that is incident along the optical axis and that has a second linear input polarization direction orthogonal to the first linear input polarization direction and to the optical axis is not delayed differently in the different partial areas.”
With respect to claims 2-20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARRYL J COLLINS/Primary Examiner, Art Unit 2872